         Case 1:21-cr-00221-SHS Document 15 Filed 09/16/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      September 16, 2021

By ECF & Email

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
New York, NY 10007

        Re:    United States v. Victor Rivera, 21 Cr. 221 (SHS)

Dear Judge Stein:

        The Government respectfully requests that the conference scheduled for 2:30 p.m. this
Monday, September 20, 2021, be adjourned for approximately 30 days. The Government and
defense counsel have been communicating about a potential disposition of this case, and expect
those discussions to continue in the coming weeks. No agreement is expected, however, before the
September 20 conference. The adjournment is requested to give the parties additional time to
continue their discussions about a possible resolution.

        Given the ongoing plea discussions, the Government also requests that the Court exclude
time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in furtherance of the ends of justice,
until the next conference.

        The defendant, through counsel, consents to the requested adjournment and exclusion of
time.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         By:             /s/                              l
                                               Tara M. La Morte / David Abramowicz
                                               Assistant United States Attorneys
                                               (212) 637-1041 / 6525


cc:     Harlan Protass, Esq. (by ECF & email)
